Citation Nr: 9904345	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at L5-S1, with history of lumbosacral strain, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Veterans 
Appeals (Court), dated July 13, 1998, which vacated and 
remanded the Board's June 12, 1997, decision that denied the 
veteran's claim of entitlement to an increased evaluation for 
degenerative disc disease at L5-S1 with a history of 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REMAND

In this instance, the veteran's degenerative disc disease at 
L5-S1, with history of lumbosacral strain, is addressed by 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a.  The veteran is 
currently rated as 20 percent disabled pursuant to the 
provisions found in 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1998).  Specifically, Diagnostic Code 5293 
(Intervertebral disc syndrome) provides for a 20 percent 
evaluation where there is evidence of moderate disability, 
with recurring attacks.  A 40 percent evaluation, the next 
higher rating available under this diagnostic code, is 
warranted where there is evidence of severe disability, with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation, the maximum rating provided for under this 
diagnostic code, is warranted where there is evidence of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy; with characteristic pain and 
demonstrable muscle spasm; absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc; with little intermittent relief.  

Additionally, given the veteran's service-connected 
disability and current evidence of record, Diagnostic Codes 
5292 and 5295 may also be for possible application.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5292, 5295 
(1998).  In this regard, Diagnostic Code 5292 (Spine, 
limitation of motion of, lumbar) provides for a higher 
evaluation of 40 percent where there is evidence of severe 
limitation of motion.  Diagnostic Code 5295 (Lumbosacral 
strain) provides for a maximum 40 percent evaluation where 
there is evidence of severe disability, with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in a standing 
position; loss of lateral motion with osteoarthritic changes; 
narrowing or irregularity of joint space; or some of the 
above with abnormal mobility on forced motion.

Moreover, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Here, the Board further notes that 
the provisions found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 
are specifically for consideration in determining a possible 
rating under Diagnostic Code 5293.

Pursuant to the Court's July 13, 1998, order, the record has 
been found to be inadequate for evaluating the veteran's 
current level of disability.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In light of the above, therefore, the issue of entitlement to 
an increased evaluation for degenerative disc disease at L5-
S1, with history of lumbosacral strain, currently evaluated 
at 20 percent, will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
degenerative disc disease, with history 
of lumbosacral strain, should be obtained 
by the RO and incorporated into the 
claims file.

2.  VA examinations by specialists in 
neurology, and orthopedics should be 
scheduled and conducted, in order to 
determine the nature and severity of the 
veteran's service-connected disability.  
All suggested studies should be 
performed, including x-ray.  The 
examination reports should include a 
thorough description of the veteran's 
symptoms, clinical findings, including 
range of motion of the lumbar spine, with 
a comment on the normal range of motion 
of the lumbar spine, and associated 
functional impairment.  All findings 
should be recorded in detail. 
Additionally, the examiners should also 
address the following:

a.)  The extent, if any, that the 
service-connected disability causes 
weakened movement, excess fatigability, 
and incoordination and consequently 
affects the veteran's ability to perform 
average employment in a civil occupation;

b.)  The extent to which pain is visibly 
manifested on movement and the presence 
and degree of, or absence of, any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain or neuropathy 
attributable to the veteran's service-
connected disability.  Each examiner 
should also comment on whether there are 
other objective indications of pain and 
its extent.

Each examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his service-connected 
disability and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint.

The claims file, or copies of pertinent 
documents found therein including a copy 
of the VA-ordered orthopedic consultation 
dated in March 1996, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the examiners for 
corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, in light of the 
examination reports.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


